REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on February 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 17, 30 and 31, and has canceled claims 28 and 29.  
Claims 1, 3, 8-9, 12-14, 16, 17, 23, 25-26, and 30-31 remain pending in this application.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claim 1, 
delete –MkSi12-(m+n)Alm+nOn16-n:Eu—  and insert “MkSi12-(m+n)Alm+nOnN16-n:Eu”.  

The nature of this amendment is to correct the typographic error concerning the formula stated in claim 1. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method for producing a wavelength converting member that is comprised of step of providing a green body prepared by a process comprising molding a mixed powder comprising a Ca--SiAlON fluorescent material and alumina, step of primary sintering the green body in an atmosphere containing 99% by volume or more nitrogen gas, wherein the mixed powder contains the Ca--SiAlON fluorescent material in a content in a range of 0.1% by mass or more and 40% by mass or less with respect to 100% by mass of the mixed powder and wherein the Ca--SiAlON fluorescent material is represented by the following formula :  MkSi12-(m+n)Alm+nOnN16-n:Eu, wherein the formula M is at least one element selected from the group consisting of Li, Mg, Ca, Sr, Y and lanthanoid element excluding La and Ce, and k, m and n satisfy 0<k                                 
                                    ≤
                                
                            2.0, 2.0                                
                                    ≤
                                
                            m                                 
                                    ≤
                                
                            6.0, 0                                
                                    ≤
                                
                            n                                
                                    ≤
                                
                            1.0.   The molding the mixed powder comprising using a combination of a press molding first and then a cold isostatic press (CIP) and the pressure in press molding is 3 MPa to 50 MPa and a pressure in the cold isostatic pressing (CIP) is 50 MPa to 250 MPa, as set forth in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872